TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00792-CR
                                       NO. 03-12-00800-CR



                                     Leeroy Suarez, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT
  NOS. CR2012-470 & CR2005-089, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               These are appeals pursuant to Anders v. California, 386 U.S. 738 (1967). A jury

convicted appellant Leeroy Suarez of the offenses of murder and aggravated assault with a deadly

weapon. Punishment was assessed at 99 years’ imprisonment for the murder offense and 20 years’

imprisonment for the aggravated-assault offense, with the sentences to run concurrently.

               The jury heard evidence that on November 19, 2004, Suarez and his friends got

into a fight with brothers Diego and Vicente Saenz. During the altercation, a knife was drawn and

both Diego and Vicente were stabbed. Vicente was transported to a hospital and survived, but Diego

died from a stab wound to the chest. Multiple eyewitnesses to the altercation, including Vicente,

testified that they had seen Suarez wielding a knife during the altercation. Following the altercation,

Suarez fled. He was apprehended by authorities in Mexico several years later, extradited to the

United States, and charged with murdering Diego and assaulting Vicente.
               Suarez testified in his defense. During his testimony, Suarez claimed that he was

acting in self defense during the altercation and that it was Diego who had been trying to stab him.

Suarez did not know how Vicente got stabbed. Suarez also admitted that he had fled to Mexico

following the incident but claimed that he had done so because he had been “targeted” by

police officers in the past and feared for his personal safety.

               The jury found Suarez guilty of murdering Diego and assaulting Vicente. At the

punishment hearing, the jury heard evidence tending to show that Suarez had a prior conviction for

the state-jail-felony offense of evading arrest. The jury assessed punishment as noted above, and the

district court sentenced Suarez in accordance with the jury’s verdict. These appeals followed.

               In each cause, Suarez’s court-appointed attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The brief meets

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Suarez was mailed a copy

of counsel’s brief and advised of his right to examine the appellate record and to file a pro se brief.

No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the record that might arguably support the appeals.

In each cause, counsel’s motion to withdraw is granted.



                                                  2
              The judgments of conviction are affirmed.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: February 5, 2014

Do Not Publish




                                               3